Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Recipe and entry of Applicant’s Preliminary Amendment dated October 14, 2020 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13 in the reply filed on January 14, 2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially axially uniform height from the body 46, for example. However, the term “a substantially axially uniform height” is a relative term which renders the claims indefinite. The term “a substantially axially uniform height” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0018] of the specification states that “The term “substantially” as used herein may be applied to modify any quantitative representation which could permissibly vary without resulting in a change in the basic function to which it is related.” However, the specification does not give any guidance as to what variation would result in a change to the function of the tooth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder 2002/0180426.

The second axial end of the tooth has a greater height from the body than the height of the mid portion (claim 2).
The first and second axial ends of the tooth are disposed at a same angular position relative to the rotation axis, as they are not disclosed as being angled relative to one another (claim 5).
The tooth includes a progressive transition 28 between the mid portion and the first axial end (claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 3-4, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder 2002/0180426 in view of Duke 2015/0319798.
Schroeder discloses a sensing system 10 including a phonic wheel substantially as claimed as set forth above, wherein the tooth is a first tooth; the phonic wheel includes a second tooth 22 attached to the body; the second tooth is angularly spaced apart from the first tooth; the second tooth has a first axial end relative to the rotation axis and a second axial end opposite the first axial end of the second tooth; and the first and second axial ends of the second tooth are disposed at a same angular position relative to the rotation axis, as they are not disclosed as being angled relative to one another (claim 4).

However, Schroeder does not disclose that the first and second axial ends of the first tooth are disposed at different angular positions relative to the rotation axis (claim 3).

Duke shows a sensing system phonic wheel 104 having plural teeth 102A, 102B. First and second axial ends of one tooth 102B are disposed at different angular positions relative to an unnumbered rotation axis in a direction of rotation F, for the purposes of providing a detection tooth for phase detection, e.g. to implement missing tooth detection, and to maintain operation of the sensing system.
.

Claim 7, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder 2002/0180426.
Schroeder discloses a phonic wheel substantially as claimed as set forth above, including a progressive transition 28 between the mid portion and the first axial end, but does not disclose that the progressive transition is rounded.

Official Notice is taken that machine elements are commonly provided with transitions in the form of rounded fillets, for the purpose of avoiding stress concentrations between sharp or angled portions of the machine elements.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the phonic wheel of Schroeder such that the progressive transition is rounded, for the purpose of avoiding stress concentrations between the sharp or angled portions adjacent the transition.

Claims 8 and 10-12, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Duke 2015/0319798 in view of Schroeder 2002/0180426.  
Duke discloses a feedback system 100 for pitch-adjustable blades 110 of a bladed rotor 30 coupled to an aircraft engine 10 substantially as claimed, the system comprising: a feedback rotor 104 configured to rotate with the aircraft bladed rotor about a rotation axis A, the feedback rotor being axially displaceable along the rotation axis to a plurality of axial positions (note paragraph [0019], for example), the axial position of the feedback rotor corresponding to a respective pitch position of the pitch-adjustable blades, the feedback rotor having: a body 118; and a tooth 102A, 102B, or 102C attached to the body, the tooth having a first axial end relative to the rotation axis, a second axial end opposite the first axial end, and a mid portion extending between the first and second axial ends, and a sensor 112 mounted adjacent the feedback rotor and configured to generate a sensor signal indicative of a proximity of the tooth to the sensor as the feedback rotor rotates relative to the sensor; and a detector 116 operatively connected to the sensor and configured to generate a feedback signal indicative of the respective pitch position of the pitch-adjustable blades in response to the sensor signal received from the sensor (claim 8). 
The first and second axial ends of the tooth 102B are disposed at different angular positions relative to the rotation axis (claim 11). 
The first and second axial ends of the tooth 102A or 102C are disposed at a same angular position relative to the rotation axis (claim 12).

However, Duke does not disclose the mid portion having a substantially axially uniform height from the body, the first axial end having a greater height from the body than the height of 

Schroeder shows a feedback system 10 having a phonic wheel comprising: a body 14 configured to rotate about an unnumbered rotation axis; and a tooth 22 attached to the body, the tooth having a first axial end (the right hand side) relative to the rotation axis, a second axial end (the left hand side) opposite the first axial end, and a mid portion 24 extending between the first and second axial ends, the mid portion having a substantially axially uniform height from the body, the first axial end having a greater height from the body than the height of the mid portion.  The second axial end of the tooth has a greater height from the body than the height of the mid portion. The arrangement is provided as an alternative configuration for producing an asymmetric signal as the body rotates.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the feedback system of Duke such that the mid portion of the tooth has a substantially axially uniform height from the body, the first axial end having a greater height from the body than the height of the mid portion, and such that the second axial end of the tooth has a greater height from the body than the height of the mid portion, as taught by Schroeder, as an alternative configuration for producing an asymmetric signal as the body rotates.

Claim 9, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Duke 2015/0319798 and Schroeder 2002/0180426 as applied to claim 8 above.
The modified feedback system of Duke shows all of the claimed subject matter except for a height of the sensor from the body is between the height of the mid portion of the tooth and the height of the first axial end of the tooth.

The recitation of the height of the sensor from the body being between the height of the mid portion of the tooth and the height of the first axial end of the tooth, is a matter of choice in design. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to position the sensor in the modified feedback system of Duke at various positions, such as a height of the sensor from the body is between the height of the mid portion of the tooth and the height of the first axial end of the tooth, as the height of the sensor relative to the body is a result-effective variable which influences the signal detected by the sensor, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim 13, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Duke 2015/0319798 and Schroeder 2002/0180426 as applied to claim 8 above.
The modified feedback system of Duke shows all of the claimed subject matter including a progressive transition 28 between the mid portion and the first axial end as shown in 

Official Notice is taken that machine elements are commonly provided with fillets, for the purpose of avoiding stress concentrations between sharp or angled portions of the machine elements.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified feedback system of Duke such that the transition of the tooth includes a fillet between the mid portion and the first axial end, for the purpose of avoiding stress concentrations between the sharp or angled portions adjacent the transition.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schroder 6,291,989 and Schroder 6,232,770 are cited to show a phonic wheel comprising a body configured to rotate about a rotation axis, a tooth attached to the body, the tooth having a first axial end relative to the rotation axis, a second axial end opposite the first axial end, and a mid portion extending between the first and second axial ends, the mid portion having a substantially axially uniform height from the body, the first axial end having a greater height from the body than the height of the mid portion. These references could also have been applied 

Richards is cited to show a phonic wheel with straight and angled teeth.

Forkel is cited as an English equivalent of DE 3411773. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Christopher Verdier/Primary Examiner, Art Unit 3745